           Case 1:19-cv-08359-VEC Document 55 Filed 09/14/20 Page 1 of 3




                                                                                           JEFFREY L. KESSLER
                                                                                                                Partner
                                                                                                        (212) 294-4698
                                                                                                 jkessler@winston.com


September 14, 2020

VIA ECF
Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

        Re:      Relevent Sports, LLC v. United States Soccer Federation, Inc.,
                 No. 19-cv-08359(VEC)

Dear Judge Caproni:

        This firm represents Plaintiff Relevent Sports, LLC (“Relevent”) in the above-captioned
action. We write in response to Defendant United States Soccer Federation, Inc.’s (“USSF”) letter
dated September 11, 2020 (ECF No. 54, “Ltr.”), seeking an effective stay of this litigation while
Relevent proceeds to effectuate service of its Amended Complaint on Fédération Internationale de
Football Association (“FIFA”) in Switzerland through the Hague Convention on the Service
Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965,
20 U.S.T. 361 (“Hague Convention”).1 As an initial matter, USSF has indicated that it does not
oppose the proposed amendment (Ltr. at 2), and Relevent submits that its Amended Complaint
should accordingly be permitted without further briefing. The additional and extended delay USSF
seeks, however, is both inconsistent with sound judicial administration and would impose patent
inequities on Relevent. For these reasons, the delay in proceedings requested by USSF should be
denied.

         First, an indeterminate stay until FIFA is served in Switzerland would prejudice Relevent’s
ability to expeditiously proceed with this case, which has now been pending for more than one
year. “[C]ourts generally give weight to a plaintiff’s strong interest in proceeding with its
litigation,” and “absent a showing of undue prejudice upon [a] defendant . . . there is no reason
why [a] plaintiff should be delayed in its efforts to diligently proceed to sustain its claim.” Export-
Import Bank of U.S. v. Hi-Films S.A. de C.V., 2010 WL 3743826, at *12-13 (S.D.N.Y. Sept. 24,
2010) (denying motion to stay case until all foreign defendants are served) (quoting Hicks v. City

1
 While Relevent will work diligently to serve FIFA as expeditiously as possible, the Hague Convention requires that
Relevent utilize Switzerland’s Central Authority for the Hague Service Convention in order to effectuate service; a
process that can take months. See U.S. Department of State, Bureau of Consular Affairs, Switzerland Judicial
Assistance Country Information TRAVEL.STATE.GOV., https://travel.state.gov/content/travel/en/legal/Judicial-
Assistance-Country-Information/Switzerland.html (last updated Nov. 15, 2013); Hague Conference on Private
International Law, Switzerland - Central Authority & practical information, HCCH.NET, https://www.hcch.net/
en/states/ authorities/details3/?aid=276 (last updated Apr. 5, 2016).
          Case 1:19-cv-08359-VEC Document 55 Filed 09/14/20 Page 2 of 3

                                                                                September 14, 2020
                                                                                            Page 2


of New York, 268 F. Supp. 2d 238, 241 (E.D.N.Y. 2003)). USSF falls well short of making this
required showing, arguing instead that its delayed briefing schedule should be ordered because it
speculates that “in all likelihood [USSF] and FIFA would end up briefing the same issues” and
“Relevent could raise arguments relevant to [USSF]” in later briefing with FIFA. Ltr. at 2
(emphases added). The Southern District has rejected arguments of this nature as insufficient to
justify prejudicing a plaintiff like Relevent by impeding prosecution of its claims. E.g., Export-
Import, 2010 WL 3743826 at *12 (denying stay pending service despite contention that “each
foreign party would no doubt make similar arguments”).

         Tellingly, USSF has not cited any authority for the proposition that this Court should stay
this action until FIFA is served. See generally Ltr. This is unsurprising, as cases routinely proceed
against domestic defendants while a plaintiff works to effect service on foreign defendants. See
e.g., Unite Nat’l Ret. Fund v. Ariela, Inc., 643 F. Supp. 2d 328, 330 & n.1 (S.D.N.Y. 2008)
(domestic defendants responded to complaint while plaintiff attempted service on foreign
defendants); Prods & Ventures Int’l v. Axus Stationary Ltd., 2017 WL 1378532, at *1, 3 (N.D.
Cal. Apr. 11, 2017) (court adjudicated “multiple rounds of motions to dismiss” with served
defendants while waiting for foreign defendants to be served). Where, as here, a defendant cites
no countervailing authority to demonstrate that the court should diverge from this practice,
postponement of the proceedings should be denied. See Export-Import, 2010 WL 3743826 at *12.

        Second, USSF is simply incorrect that proceeding while Relevent works to serve FIFA
would be inefficient or cause any prejudice to USSF. While the Court has determined that FIFA
is a necessary party to the extent that Relevent intends to pursue injunctive relief, it made clear
that Relevent may proceed with a damages action against USSF in the absence of FIFA. ECF No.
47 at 15 n.12. Thus, contrary to USSF’s assertion (Ltr. at 1-2), whether the Court may exercise
personal jurisdiction over FIFA is only “a critical issue in this case” with respect to whether
Relevent is entitled to injunctive relief—an ultimate remedy issue that need not be addressed at
this juncture, as it has no effect on whether USSF can be held liable for its participation in the
alleged conspiracy in restraint of trade. Moreover, USSF can easily avoid any purported
duplication of effort in contesting the availability of injunctive relief in FIFA’s absence or raising
FIFA’s jurisdictional arguments by not addressing them in its motion to dismiss. Indeed, there is
no longer any issue under Rule 19—as FIFA has been joined—and whether the Court may exercise
personal jurisdiction over FIFA is a question for FIFA to address, not USSF. There is simply no
reason or basis for USSF to seek to adjudicate these issues in its motion to dismiss.

         The proper way to proceed is to determine whether FIFA is subject to this Court’s
jurisdiction when FIFA appears. It is possible, for example, that FIFA will not contest personal
jurisdiction and there will be no question for the court to decide at all. But even if FIFA does
challenge the Court’s jurisdiction, USSF will not suffer any prejudice by having had its motion to
dismiss on other grounds adjudicated first since the damages claims against USSF would proceed
in any event and the availability of injunctive relief can be determined by the Court after it rules
on any jurisdictional challenge by FIFA. USSF does not even attempt to demonstrate, as it must,
that its unfounded efficiency concerns outweigh the prejudice that would be imposed on Relevent
by an indeterminate delay of its case. Export-Import, 2010 WL 3743826 at *13 (declining to delay
         Case 1:19-cv-08359-VEC Document 55 Filed 09/14/20 Page 3 of 3

                                                                              September 14, 2020
                                                                                          Page 3


proceedings where defendant failed to make out clear case of hardship but where plaintiff “would
be prejudiced” by a “delay [in its] right to pursue recovery”).

        The motion to dismiss arguments that USSF plans to raise regarding the merits of
Relevent’s Amended Complaint can and should be asserted without delay, once the Amended
Complaint is filed, so that this case can move forward. This is especially so in light of the
Department of Justice’s warning letter to USSF and FIFA, which strongly supports the
determination that Relevent’s antitrust claims against USSF are, at the very least, plausible. See
Mem. ISO Mot. to Amend at 10-12 (ECF No. 51); Am. Compl. Ex. 1. What’s more, with its
response to Relevent’s Motion to Amend due tomorrow, USSF waited until nearly the last possible
moment to inform Relevent of its intention not to oppose the filing of the Amended Complaint,
and it waited even longer before it shared its proposed elongated schedule with the Court. USSF
has not offered any explanation for why it did not seek relief from the schedule mandated by the
Court’s Local Rules at an earlier time or why it is not prepared to either simply consent to the
filing of the Amended Complaint or to file an opposition to Relevent’s Motion tomorrow.

        For all of the above reasons, Relevent’s Motion to Amend should be granted and USSF
should be required to answer or respond to the Amended Complaint by a date certain that is no
later than 60 days after the Amended Complaint is filed.


                                                    Respectfully submitted,

                                                    /s/ Jeffrey L. Kessler
                                                    Jeffrey L. Kessler

cc:    All Counsel of Record (via ECF)
